IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


DUFFIELD HOUSE ASSOC.,                  : No. 131 EM 2016
                                        :
                 Respondent             : EMERGENCY APPLICATION FOR
                                        : STAY
                                        :
           v.                           :
                                        :
                                        :
BONITA ASHLEY,                          :
                                        :
                 Petitioner             :


                                   ORDER



PER CURIAM

     AND NOW, this 3rd day of August 2016, the Emergency Application for Stay is

DENIED.